Citation Nr: 0328775	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed right leg 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from July 1959 to July 1963, 
and from December 1964 to January 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in September 2001 at the RO before a Hearing 
Officer.  

The Board remanded the case to the RO for additional 
development of the record in October 2002.  

(The issue of service connection for a claimed right leg 
disorder will be addressed in the Remand portion of this 
document.)  



FINDING OF FACT

The veteran currently has a low back disability manifested by 
degenerative disc disease with some radicular symptoms and 
low back pain that is shown as likely as not to have begun in 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back disability manifested by degenerative disc disease with 
some radicular symptoms and low back pain is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim for service connection for a low back disability.

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

In September 2003, the veteran submitted additional comments 
to the RO and requested that his appeal be forwarded to the 
Board without further delay.  
 
In light of the favorable action taken hereinbelow, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim of service 
connection for a low back disorder.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  


II.  Service Connection for a Low Back Disability

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination in July 1959 shows a 
normal spine.  

The service medical records dated in May and June 1963 show 
that the veteran complained of pain in the small of his back, 
back of his neck, and pelvis area.  An examination was 
negative except for increasing lumbar lordosis.  

The service medical records dated in March 1981 show that the 
veteran complained of a gradually increasing degree of pain 
in his right lower back over a 12-day period.  An examination 
revealed tightness in the right posterior-superior iliac 
spine musculature, especially toward the lateral flank.  The 
diagnosis was that of acute lumbosacral strain.  

On a "Report of Medical History" completed by the veteran in 
February 1986, the veteran reported recurrent back pain.  The 
examiner noted low back pain, muscular, not considered 
disabling.  

The service medical records at the time of the veteran's 
retirement examination in November 1990 show a normal spine.  

A report of VA examination dated in July 1991 shows an 
impression of subjective low back pain.  X-ray studies of the 
veteran's spine were not taken at that time.  

A report of VA radiologic consultation dated in October 1994 
shows an impression of moderate degenerative disc changes at 
L4-L5 and L5-S1, with associated hypertrophic degenerative 
change.  

The non-VA medical records dated in July 1995 show that the 
veteran reported bending over to pick up some pages in May 
1995, with resultant back pain; he missed three days of work.  
He also reported a history going back to 1982, in which he 
had a lifting injury and a period of time of recuperation.  
He reported taken medication.  

The X-ray studies taken at that time revealed significant 
narrowing of the L4-L5 space.  The impressions were those of 
degenerative disc disease, L4-L5; low back pain with 
bilateral leg pain; and rule out central disc degeneration 
and herniation at L4-L5.  

The non-VA medical records dated in August 1995 show a 
diagnosis of degenerative disc disease.  

An MRI scan of the veteran's spine in March 1999 revealed 
multi-level concentric disc bulging with annular tearing 
("contained herniations"), most severely at the L4-L5 
level.  

The non-VA medical records dated in March 1999 show an 
impression of back pain with possible right L5 radiculitis.  
In April 1999, the veteran underwent a transforaminal lumbar 
epidural steroid injection at L5-S1 on the right.  

A statement from the veteran dated in May 2000 indicates that 
he wore an orthopedic back support daily to endure the pain.  

Non-VA medical records show complaints of persistent low back 
pain in July 2000.  

The veteran underwent a VA examination in March 2001.  The VA 
examiner noted the incidents of the veteran's having low back 
pain in service, and of his post-service treatment for low 
back pain.  The VA examiner also noted two status-post work-
related low back injuries.  Following physical examination, 
the diagnosis was that of L3-L4 and L4-L5 bulging disks with 
some radicular symptoms.  It was the opinion of the VA 
examiner that the veteran's current back condition was not 
due to the acute lumbosacral strain that he had in service.  

The non-VA medical records dated in August 2001 show a 
diagnosis of chronic mechanical low back pain.  

A VA conference report dated in September 2001 reflects that 
the veteran reported having low back problems between 1991 
and 1995, but that he did not pursue his original claim of 
service connection because, at the time, he had been 
receiving treatment for cancer of the colon and was already 
evaluated as 100 percent disabled.  

The non-VA medical records show an assessment of low back 
pain with radicular symptoms in October 2001.  The physician 
noted that the discomfort seemed to be neuropathic in nature.  

The non-VA medical records show assessments of back pain and 
osteoarthritis in January 2002.  

The non-VA medical records show that the veteran underwent 
physical therapy for low back pain in February and March 
2002.  

A statement from the veteran dated in April 2002 reflects 
that he followed a very rigorous post-surgery regime in 1991, 
and that he took medications routinely for two years that 
might have masked his symptoms of low back pain.  

The records received in August 2002 show that the veteran was 
among those listed as a participant in three chemical and 
biological warfare tests conducted in service.  

The veteran underwent a VA examination in April 2003.  He 
reported that he currently had low back pain every day, and 
that this was intermittent since the 1960's.  The veteran 
also reported that he had to sleep on his back, and that he 
could not bend to his side.  Reportedly, he had to quit 
several activities and could not lift more than 30 pounds.  

An examination of the veteran's spine revealed normal 
curvatures, with neither tenderness nor spasm.  Left lateral 
bending was from 0 to 25 degrees; right lateral bending was 
from 0 to 15 degrees with pain, which increased to 20 
degrees.  Extension was from 0 to 25 degrees, and flexion was 
from 0 to 95 degrees.

The VA examiner noted that the records in the claims folder 
did not reveal a consistent pattern of repeated visits for a 
chronic or chronic intermittent low back problem.  The VA 
examiner also noted that the veteran had two work-related 
back injuries since 1995.  It was the opinion of the VA 
examiner that the veteran's current low back pain and 
spondylosis and degenerative disc disease were more likely 
than not, not related to any intermittent episodes of low 
back pain that he had in service.  

The VA examiner supported his opinion by noting no documented 
complaints of low back pain between the veteran's separation 
from service in 1991 and his first significant treatment in 
1995.  

A statement from the veteran received in July 2003 was to the 
effect that he had been formally diagnosed with degenerative 
disc disease in 1994, although he was treated for low back 
pain throughout his military career; that he originally filed 
for service connection for a low back disability in 1991, 
within a year of his military retirement; that he had been 
assigned a 100 percent disability rating for his service-
connected disabilities, effective in 1991; and that he had 
not suffered any back injury while on the job, but had again 
hurt his back when he leaned over and picked up a piece of 
paper from the floor in his home office.  

A statement received from the veteran's former employer in 
July 2003 reflects that the veteran had no work-related 
injuries, and that he had taken several days off from work in 
1995 and again in 1999 for treatment of severe pain in his 
lower back.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.   However, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that an 
injury or disease existed prior to service, and that the 
disease or injury was not aggravated by such service.  
38 U.S.C.A. § 1111; see also VAOPGCPREC 3-2003.  

In this case, service medical records of the veteran's entry 
report no defects, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

During active service, the veteran was treated for low back 
pain.  The evidence shows a diagnosis of acute lumbosacral 
strain in service.  

The post-service medical records reveal a diagnosis of 
subjective low back pain in 1991 and of moderate degenerative 
disc changes in 1994.  The records also include a history of 
mechanical low back pain with radicular symptoms.  

The evidence reveals that the veteran had degenerative disc 
disease with some radicular symptoms at least from 1994; and 
had complained of intermittent low back pain prior to then, 
both in and after service.  The veteran also stated that his 
medications taken for treatment of other service-connected 
disabilities during the two years immediately following his 
military retirement in 1991 had helped to relieve his low 
back pain.  

In light of all evidence of record, the Board finds the 
veteran's statements to be credible.  This evidence, in the 
Board's opinion, demonstrates a continuity of symptomatology 
of intermittent low back pain post-service.  

While the most recent medical opinion did not find a basis 
for relating the veteran's current low back disability to an 
inservice incident or injury, the Board does find that the 
evidence is in relative equipoise in this case.  

Here, in support of the medical opinion, the VA examiner 
noted two work-related back injuries post-service, along with 
the lack of documented complaints of low back pain during the 
years immediately following military service.  

To the contrary, however, there is credible evidence that the 
veteran had no work-related back injuries post-service, and 
that he had first filed a claim of service connection for a 
low back disability within one year of his military 
retirement in 1991.  

Moreover, The United States Court of Appeals for Veterans 
Claims has found that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

As such, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's low back disability had its onset in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for a low back disability 
manifested by degenerative disc disease with some radicular 
symptoms and low back pain is warranted.  



ORDER

Service connection for a low back disability manifested by 
degenerative disc disease with some radicular symptoms and 
low back pain is granted.  




REMAND


Service Connection for a Right Leg Disability

The service medical records reflect that the veteran reported 
having cramps in his legs.  The records also show treatment 
for superficial thrombophlobitis in August 1990.  

There is also evidence that the veteran was among those 
listed as a participant in three chemical and biological 
warfare tests conducted in service.  

The post-service medical records show complaints of low back 
pain and right leg pain, and include a diagnosis of low back 
pain with bilateral leg pain in 1995.  

As shown hereinabove, service connection has been established 
for a low back disability manifested by degenerative disc 
disease with some radicular symptoms and low back pain.  

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, an examination is required to obtain a medical 
opinion as to whether it is at least as likely as not that a 
right leg disability is related to an incident of service or 
a service-connected disability.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am.  v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should take appropriate steps, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), to request that the veteran 
supply the names and addresses of all 
facilities that have treated him for any 
right leg disability since his retirement 
from service.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed right leg 
disability.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
also review the service medical records 
and post-service medical records and 
offer opinions as to:

(a)  Whether the veteran has a 
current right leg disability;

(b)  Whether it is at least as 
likely as not that the veteran's 
right leg disability is related to 
the cramps in his legs as reported 
by the veteran, or to the 
superficial thrombophlobitis noted 
in service, or to the possible 
exposure to toxic chemical and 
biological agents noted in service;  

(c)  Whether it is at least as 
likely as not that the veteran's 
service-connected low back 
disability (or any other service-
connected disability) caused or 
increased the disability found in 
the veteran's right leg.

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case. The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Any 
indicated development should be 
undertaken in this regard.  

4.  After providing the veteran with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
Am. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record and readjudicate the claim on 
appeal.  If any of the desired benefits 
are not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  They should also be 
afforded an opportunity to respond 
thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



